DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 4, 5, 7, 8, 14, 15, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, prior art search did not return prior art references that anticipated or rendered obvious the recited limitations, either alone or in combination within the context of the whole claim: the method according to claim 3, wherein the expression parameter of the first avatar further comprises a head angle, and wherein the generating, based on the first virtual avatar, the target virtual avatar comprises: inputting the first virtual avatar and the head angle into a pre-trained second generative adversarial network to obtain the target virtual avatar that is outputted from the pre-trained second generative adversarial network, and is associated with the attribute of the first avatar and has the expression and head angle of the first avatar.
	Claims 5, 7, and 8 are also objected to for depending from claim 4.
	Regarding claim 14, see treatment of claim 4.

	Regarding claim 17, see treatment of claim 7.
	Regarding claim 18, see treatment of claim 8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 9-13, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “ICface: Interpretable and Controllable Face Reenactment Using GANs” (hereinafter “Tripathy”), and further in view of Choi et al. (U.S. Pat. App. Pub. No. US 20200202603 A1; hereinafter "Choi").

	Regarding claim 1, Tripathy teaches a method for generating a virtual avatar, the method comprising:
acquiring a first avatar (Tripathy, p. 3, col. 2, ll. 19-24, source face (i.e., first avatar)), and determining an expression parameter of the first avatar, the expression parameter of the first avatar comprising an expression parameter of at least one of five sense organs (Tripathy, Figure 2, p. 2, col. 1, ll. 51-54, extracting the facial attributes (emotion and pose) and transferring the obtained attributes (i.e., expression parameters) to the source image); and

	For additional teachings of the prior art, Choi also teaches acquiring a first avatar (Choi, Fig. 6, ¶ [0084], obtaining the image of the external object (e.g., the face of the user)), and determining an expression parameter of the first avatar, the expression parameter of the first avatar comprising an expression parameter of at least one of five sense organs (Choi, ¶ [0085], obtain a value of at least one parameter corresponding to the emotion state of the user).
Tripathy and Choi (hereinafter "Tripathy-Choi") are analogous because they are directed at emotion based avatars. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to provide a visual effect that represents a user's emotion state via an avatar that resembles the user's appearance. Choi, ¶ [0003].

	Regarding claim 2, Tripathy-Choi teaches the method according to claim 1, wherein the method further comprises: 
generating an expressionless reference virtual avatar associated with the attribute of the first avatar (Tripathy, Fig. 2, p. 2, col. 2, ll. 28-32, The GN takes the source image and neutral facial attributes (FAN) as input and produces the source identity with central pose and neutral expression (neutral image) (i.e., expressionless reference virtual avatar));  and
the determining, based on the expression parameter of at least one of the five sense organs, the target virtual avatar that is associated with the attribute of the first avatar and has the expression of the first avatar comprises: 
inputting the expressionless reference virtual avatar and the expression parameter of at least one of the five sense organs into a pre-trained deep neural network to obtain a first virtual avatar that is associated with the attribute of the first avatar and has the expression of the first avatar (Tripathy, Fig. 2, p. 2, col. 2, ll. 30-38, generator GA (i.e., pre-trained deep neural network) takes the neutral image and attributes extracted from the driving image (FAD) as an input and produces an image with the source identity and driving image’s attributes); and 
generating, based on the first virtual avatar, the target virtual avatar (Tripathy, Fig. 2, p. 2, col. 2, ll. 30-38, generator GA (i.e., pre-trained deep neural network) takes the neutral image and attributes extracted from the driving image (FAD) as an input and produces an image with the source identity and driving image’s attributes).

A takes the neutral image and attributes extracted from the driving image (FAD) as an input and produces an image with the source identity and driving image’s attributes).

	Regarding claim 6, Tripathy-Choi teaches the method according to claim 2, wherein the generating the expressionless reference virtual avatar associated with the attribute of the first avatar comprises:
inputting the first avatar into a pre-trained third generative adversarial network to obtain the expressionless reference virtual avatar that is outputted from the pre-trained third generative adversarial network and associated with the attribute of the first avatar (Tripathy, Fig. 2, source image is input to N, associated with manual FAD defining a target eye/mouth/eyebrow expression); or
detecting the attribute of the first avatar, determining an expressionless virtual avatar associated with the detected attribute based on a preset three-dimensional avatar model, and using the virtual avatar as the expressionless reference virtual avatar associated with the attribute of the first avatar.

	Regarding claim 9, Tripathy-Choi teaches the method according to claim 1, wherein the acquiring the first avatar comprises:
acquiring a to-be-processed avatar (see treatment of claim 1); and
correcting the to-be-processed avatar to obtain a front avatar of the to-be-processed avatar, and using the front avatar as the first avatar (Tripathy, p. 2, col. 1, ll. 71-75, we first map the input image to a neutral state representing frontal pose and zero AU values).

	Regarding claim 10, Tripathy-Choi teaches the method according to claim 1, wherein the method further comprises:
determining an expression category corresponding to the first avatar (Choi, Fig. 4, ¶ [0075], determining parameters indicating the motion state (i.e., expression category) of the user (i.e., avatar)); and


Regarding claim 11, see treatment of claim 1. Additionally, Tripathy-Choi teaches 
one or more processors (Choi, ¶ [0009], processor); and
a storage apparatus for storing one or more programs, the one or more programs, when executed by the one or more processors, causing the one or more processors to perform operations (Choi, ¶ [0009], memory storing instructions executed by processor).

	Regarding claim 12, see treatment of claim 2.

	Regarding claim 13, see treatment of claim 3.
	
Regarding claim 16, see treatment of claim 6.

	Regarding claim 19, see treatment of claim 9.

	Regarding claim 20, see treatment of claim 1. Additionally, Tripathy-Choi teaches a non-transitory computer readable storage medium, storing a computer program thereon, the computer program, when executed by a processor, causing the processor to perform operations (see treatment of claims 1 and 11).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU NGUYEN whose telephone number is (571)270-3982. The examiner can normally be reached 9AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU NGUYEN/Primary Examiner, Art Unit 2619